LOKER LAW, APC                               BERGER MONTAGUE PC
Matthew M. Loker, Esq. (279939)              Hans W. Lodge, Esq.
matt@loker.law                               (pro hac vice granted)
1303 East Grand Avenue, Suite 101            hlodge@bm.net
Arroyo Grande, CA 93420                      43 SE Main Street, Suite 505
Telephone: (805) 994-0177                    Minneapolis, MN 55414
Facsimile: (805) 994-0197                    Telephone: (612) 607-7794
                                             Facsimile: (612) 584-4470

Attorneys for Plaintiff,
Denise Chavez

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

 DENISE CHAVEZ,
              Plaintiff,
                                          Case No.: 5:20-cv-02282-JWH-SP
                       v.

 EQUIFAX INFORMATION                      STIPULATED PROTECTIVE
 SERVICES LLC; EXPERIAN                   ORDER
 INFORMATION SOLUTIONS,
 INC.; AND, TRANS UNION,
 LLC,
              Defendants.




   1.         A. PURPOSES AND LIMITATIONS

        Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 1
     enter the following Stipulated Protective Order. The parties acknowledge that this
 2
     Order does not confer blanket protections on all disclosures or responses to
 3
     discovery and that the protection it affords from public disclosure and use extends
 4
     only to the limited information or items that are entitled to confidential treatment
 5
     under the applicable legal principles. The parties further acknowledge, as set forth
 6
     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 7
     file confidential information under seal; Civil Local Rule 79-5 sets forth the
 8
     procedures that must be followed and the standards that will be applied when a party
 9
     seeks permission from the court to file material under seal.
10

11
                  B. GOOD CAUSE STATEMENT
12

13
        Plaintiff Denise Chavez has filed this lawsuit (the “Litigation”) against
14
     Defendants Equifax Information Services LLC, Experian Information Solutions,
15
     Inc., and Trans Union LLC, alleging that Defendants are liable to Plaintiff for
16
     damages resulting from alleged violations of the Fair Credit Reporting Act, 15
17
     U.S.C. § 1681 et seq. In connection with the Litigation, Plaintiff has sought
18
     discovery or testimony regarding certain of Defendants’ confidential and proprietary
19
     trade secrets and other business information and Defendants have sought discovery
20
     or testimony regarding the personal identifying information of Plaintiff (herein after
21
     collectively referred to as the “Confidential Information”). This action is likely to
22
     involve trade secrets, customer and pricing lists, critical information regarding
23
     computer systems involved in credit reporting and account management, and other
24
     valuable research, development, commercial, financial, technical and/or proprietary
25
     information for which special protection from public disclosure and from use for any
26
     purpose other than prosecution of this action is warranted. Defendants’ credit-
27
     reporting and furnishing businesses rely on the use of their computer hardware and
28
 1
     software. Defendants each have worked hard and incurred great cost to update their
 2
     computer hardware and software to create the best possible credit-reporting systems.
 3
           In order to operate national credit reporting services, Defendant Trans Union
 4
     LLC, along with Equifax Information Services, LLC and Experian Information
 5
     Solutions, Inc. (collectively “CRAs”), had to design unique computer systems to
 6
     process information received from tens of thousands of diverse lenders and other
 7
     entities involved in the credit industry, from the public record and from other
 8
     sources. Likewise, creditors use proprietary computer systems to manage accounts,
 9
     including furnishing of information. Extremely sophisticated and unique computer
10
     software designs were necessary to allow the CRAs to process that information in
11
     the form of credit reports as accurately as possible when a consumer applies for
12
     credit. The CRAs have spent hundreds of millions of dollars and countless hours of
13
     employee time developing their unique and sophisticated computer systems.
14
        The sophistication of the CRAs’ separate computer systems are a major
15
     advantage for each in the marketplace. Were information about their highly
16
     sophisticated computer systems to get into the hands of competitors (including each
17
     other), it would enable the competitors to enhance their own systems and, in so
18
     doing, remove the marketing edge currently enjoyed by each of them. Similarly,
19
     were information about the design and workings of those systems, including internal
20
     policies and procedures, to get into the hands of a would-be competitor, it would
21
     greatly facilitate that would-be competitor's efforts to develop its own sophisticated
22
     computer system. Each of these would have a serious financial impact on Defendant.
23
        Were this same type of information to get into criminal hands, it would facilitate
24
     the efforts of those who seek to improperly access Defendant’s files on consumers
25
     and perpetrate identity fraud. It would also facilitate the efforts of those who seek
26
     to make changes to information in consumers’ files. In addition to impairing the
27
     privacy of consumers, such actions could lead to a loss of confidence in Defendant.
28
 1
     This loss of confidence, critical in the credit reporting business, could put Defendant
 2
     out of business.
 3

 4        2.       DEFINITIONS
 5                 2.1 Action: Denise Chavez v. Equifax Information Services LLC, et al;
 6   5:20-cv-02282-JWH-SP
 7                 2.2 Challenging Party: a Party or Non-Party that challenges the
 8   designation of information or items under this Order.
 9                 2.3 “CONFIDENTIAL” Information or Items: information (regardless
10   of how it is generated, stored or maintained) or tangible things that qualify for
11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12   the Good Cause Statement.
13                 2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
14   their support staff).
15                 2.5 Designating Party: a Party or Non-Party that designates information
16   or items that it produces in disclosures or in responses to discovery as
17   “CONFIDENTIAL.”
18                 2.6 Disclosure or Discovery Material: all items or information,
19   regardless of the medium or manner in which it is generated, stored, or maintained
20   (including, among other things, testimony, transcripts, and tangible things), that are
21   produced or generated in disclosures or responses to discovery in this matter.
22                 2.7 Expert: a person with specialized knowledge or experience in a
23   matter pertinent to the litigation who has been retained by a Party or its counsel to
24   serve as an expert witness or as a consultant in this Action.
25                 2.8 House Counsel: attorneys who are employees of a party to this
26
     Action. House Counsel does not include Outside Counsel of Record or any other
27
     outside counsel.
28
 1                2.9 Non-Party: any natural person, partnership, corporation,
 2   association, or other legal entity not named as a Party to this action.
 3                2.10 Outside Counsel of Record: attorneys who are not employees of a
 4   party to this Action but are retained to represent or advise a party to this Action and
 5   have appeared in this Action on behalf of that party or are affiliated with a law firm
 6   which has appeared on behalf of that party, and includes support staff.
 7                2.11 Party: any party to this Action, including all of its officers,
 8   directors, employees, consultants, retained experts, and Outside Counsel of Record
 9   (and their support staffs).
10                2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12                2.13 Professional Vendors: persons or entities that provide litigation
13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16                2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18                2.15 Receiving Party: a Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20

21   3.   SCOPE
22        The protections conferred by this Stipulation and Order cover not only
23
     Protected Material (as defined above), but also (1) any information copied or
24
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
25
     compilations of Protected Material; and (3) any testimony, conversations, or
26
     presentations by Parties or their Counsel that might reveal Protected Material.
27
          Any use of Protected Material at trial shall be governed by the orders of the trial
28
 1   judge. This Order does not govern the use of Protected Material at trial.
 2

 3   4.   DURATION
 4        Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition shall be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8   or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12

13   5.   DESIGNATING PROTECTED MATERIAL
14        5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
15   Party or Non-Party that designates information or items for protection under this
16   Order must take care to limit any such designation to specific material that qualifies
17   under the appropriate standards. The Designating Party must designate for protection
18   only those parts of material, documents, items, or oral or written communications
19   that qualify so that other portions of the material, documents,             items, or
20   communications for which protection is not warranted are not swept unjustifiably
21   within the ambit of this Order.
22        Mass, indiscriminate, or routinized designations are prohibited. Designations
23
     that are shown to be clearly unjustified or that have been made for an improper
24
     purpose (e.g., to unnecessarily encumber the case development process or to impose
25
     unnecessary expenses and burdens on other parties) may expose the Designating
26
     Party to sanctions.
27
          If it comes to a Designating Party’s attention that information or items that it
28
 1   designated for protection do not qualify for protection, that Designating Party must
 2   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 3        5.2 Manner and Timing of Designations. Except as otherwise provided in this
 4   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 5   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 6   Order must be clearly so designated before the material is disclosed or produced.
 7        Designation in conformity with this Order requires:
 8         (a) for information in documentary form (e.g., paper or electronic documents,
 9   but excluding transcripts of depositions or other pretrial or trial proceedings), that
10   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
11   “CONFIDENTIAL legend”), to each page that contains protected material. If only
12   a portion or portions of the material on a page qualifies for protection, the Producing
13   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
14   markings in the margins).
15   A Party or Non-Party that makes original documents available for inspection need
16   not designate them for protection until after the inspecting Party has indicated which
17   documents it would like copied and produced. During the inspection and before the
18   designation, all of the material made available for inspection shall be deemed
19   “CONFIDENTIAL.” After the inspecting Party has identified the documents it
20   wants copied and produced, the Producing Party must determine which documents,
21   or portions thereof, qualify for protection under this Order. Then, before producing
22   the specified documents, the Producing Party must affix the “CONFIDENTIAL
23
     legend” to each page that contains Protected Material. If only a portion or portions
24
     of the material on a page qualifies for protection, the Producing Party also must
25
     clearly identify the protected portion(s) (e.g., by making appropriate markings in the
26
     margins).
27
           (b) for testimony given in depositions that the Designating Party identify the
28
 1   Disclosure or Discovery Material on the record, before the close of the deposition
 2   all protected testimony.
 3         (c) for information produced in some form other than documentary and for
 4   any other tangible items, that the Producing Party affix in a prominent place on the
 5   exterior of the container or containers in which the information is stored the legend
 6   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 7   protection, the Producing Party, to the extent practicable, shall identify the protected
 8   portion(s)
 9        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive
11   the Designating Party’s right to secure protection under this Order for such material.
12   Upon timely correction of a designation, the Receiving Party must make reasonable
13   efforts to assure that the material is treated in accordance with the provisions of this
14   Order.
15

16   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
17        6.1     Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20        6.2     Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37.1 et seq.
22        6.3     The burden of persuasion in any such challenge proceeding shall be on
23
     the Designating Party. Frivolous challenges, and those made for an improper
24
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25
     parties) may expose the Challenging Party to sanctions. Unless the Designating Party
26
     has waived or withdrawn the confidentiality designation, all parties shall continue to
27
     afford the material in question the level of protection to which it is entitled under the
28
 1   Producing Party’s designation until the Court rules on the challenge.
 2

 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a
 9   Receiving Party must comply with the provisions of section 13 below (FINAL
10   DISPOSITION).
11        Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving    Party    may      disclose     any   information   or   item   designated
17   “CONFIDENTIAL” only to:
18        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
19   employees of said Outside Counsel of Record to whom it is reasonably necessary to
20   disclose the information for this Action;
21        (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23
          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
24
     is reasonably necessary for this Action and who have signed the “Acknowledgment
25
     and Agreement to Be Bound” (Exhibit A);
26
          (d) the court and its personnel;
27
          (e) court reporters and their staff;
28
 1        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 2   to whom disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4        (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6        (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15         (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17

18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19   IN OTHER LITIGATION
20        If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23
           (a) promptly notify in writing the Designating Party. Such notification shall
24
     include a copy of the subpoena or court order;
25
           (b) promptly notify in writing the party who caused the subpoena or order to
26
     issue in the other litigation that some or all of the material covered by the subpoena
27
     or order is subject to this Protective Order. Such notification shall include a copy of
28
 1   this Stipulated Protective Order; and
 2         (c) cooperate with respect to all reasonable procedures sought to be pursued
 3   by the Designating Party whose Protected Material may be affected.
 4        If the Designating Party timely seeks a protective order, the Party served with
 5   the subpoena or court order shall not produce any information designated in this
 6   action as “CONFIDENTIAL” before a determination by the court from which the
 7   subpoena or order issued, unless the Party has obtained the Designating Party’s
 8   permission. The Designating Party shall bear the burden and expense of seeking
 9   protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this Action
11   to disobey a lawful directive from another court.
12

13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14   PRODUCED IN THIS LITIGATION
15         (a) The terms of this Order are applicable to information produced by a Non-
16   Party in this Action and designated as “CONFIDENTIAL.” Such information
17   produced by Non-Parties in connection with this litigation is protected by the
18   remedies and relief provided by this Order. Nothing in these provisions should be
19   construed as prohibiting a Non-Party from seeking additional protections.
20         (b) In the event that a Party is required, by a valid discovery request, to
21   produce a Non-Party’s confidential information in its possession, and the Party is
22   subject to an agreement with the Non-Party not to produce the Non-Party’s
23
     confidential information, then the Party shall:
24
                  (1) promptly notify in writing the Requesting Party and the Non-Party
25
     that some or all of the information requested is subject to a confidentiality agreement
26
     with a Non-Party;
27
                  (2) promptly provide the Non-Party with a copy of the Stipulated
28
 1   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2   specific description of the information requested; and
 3                (3) make the information requested available for inspection by the Non-
 4   Party, if requested.
 5         (c) If the Non-Party fails to seek a protective order from this court within 14
 6   days of receiving the notice and accompanying information, the Receiving Party
 7   may produce the Non-Party’s confidential information responsive to the discovery
 8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 9   not produce any information in its possession or control that is subject to the
10   confidentiality agreement with the Non-Party before a determination by the court.
11   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12   of seeking protection in this court of its Protected Material.
13

14   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
20   or persons to whom unauthorized disclosures were made of all the terms of this
21   Order, and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23

24
     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25
     PROTECTED MATERIAL
26
          When a Producing Party gives notice to Receiving Parties that certain
27
     inadvertently produced material is subject to a claim of privilege or other protection,
28
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5   parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the
 7   parties may incorporate their agreement in the stipulated protective order submitted
 8   to the court.
 9

10   12. MISCELLANEOUS
11        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12   person to seek its modification by the Court in the future.
13        12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
17   ground to use in evidence of any of the material covered by this Protective Order.
18        12.3 Filing Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
20   only be filed under seal pursuant to a court order authorizing the sealing of the
21   specific Protected Material at issue. If a Party's request to file Protected Material
22   under seal is denied by the court, then the Receiving Party may file the information
23
     in the public record unless otherwise instructed by the court.
24

25
     13. FINAL DISPOSITION
26
          After the final disposition of this Action, as defined in paragraph 4, within 60
27
     days of a written request by the Designating Party, each Receiving Party must return
28
 1   all Protected Material to the Producing Party or destroy such material. As used in
 2   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 3   summaries, and any other format reproducing or capturing any of the Protected
 4   Material. Whether the Protected Material is returned or destroyed, the Receiving
 5   Party must submit a written certification to the Producing Party (and, if not the same
 6   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 7   (by category, where appropriate) all the Protected Material that was returned or
 8   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 9   abstracts, compilations, summaries or any other format reproducing or capturing any
10   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
11   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
12   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
13   reports, attorney work product, and consultant and expert work product, even if such
14   materials contain Protected Material. Any such archival copies that contain or
15   constitute Protected Material remain subject to this Protective Order as set forth in
16   Section 4 (DURATION).
17   14. Any willful violation of this Order may be punished by any and all appropriate
18   measures including, without limitation, contempt proceedings and/or monetary
19   sanctions.
20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21   Dated May 4, 2021
22                                                  s/Hans W. Lodge
23                                                  Hans W. Lodge
                                                    Berger Montague PC
24
                                                    43 SE Main Street, Suite 505
25                                                  Minneapolis, MN 55414
                                                    Phone: 612-607-7794
26
                                                    Email: hlodge@bm.net
27

28
 1   Attorney for Plaintiff, Denise Chavez
 2   s/Thomas P Quinn , Jr
 3   Thomas P Quinn , Jr
     Nokes and Quinn APC
 4   410 Broadway Suite 200
 5   Laguna Beach, CA 92651
     Phone: 949-376-3500
 6   Fax: 949-376-3070
 7   Email: tquinn@nokesquinn.com

 8   Attorney for Defendant,       Equifax
 9   Information Services LLC

10   s/Kristin L Marker
11   Kristin L Marker
     Quilling Selander Lownds Winslett
12   and Moser PC
13   6900 North Dallas Parkway Suite 800
     Plano, TX 75024
14   Phone: 214-560-5454
15   Fax: 214-871-2111
     Email: kmarker@qslwm.com
16

17   Attorney for Defendant, Trans Union,
     LLC
18

19   s/Angela M. Taylor
     Angela M. Taylor
20   Jones Day
21   3161 Michelson Drive Suite 800
     Irvine, CA 92612-4408
22   Phone: 949-851-3939
23   Fax: 949-553-7539
     Email: angelataylor@jonesday.com
24

25   Attorney for Defendant, Experian
     Information Solutions, Inc.
26

27

28
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3   DATED: May 7, 2021
 4

 5                         _____________________________________
 6                         Sheri Pym
 7                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________            [print   or    type    full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ [insert formal name of the case and the
 9   number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25

26
     Printed name: _______________________________
27
     Signature: __________________________________
28
 1
     Dated: May 4, 2021
 2

 3
                          Respectfully submitted,
 4

 5                              s/Hans W. Lodge
 6                              BERGER MONTAGUE PC
                                Hans W. Lodge, Esq.
 7                              (pro hac vice granted)
 8                              43 SE Main Street, Suite 505
                                Minneapolis, MN 55414
 9                              Telephone: (612) 607-7794
10                              Facsimile: (612) 584-4470
                                Email: hlodge@bm.net
11

12                              LOKER LAW, APC
13                              MATTHEW M. LOKER, ESQ.
                                1303 East Grand Avenue, Suite 101
14                              Arroyo Grande, CA 93420
15                              Telephone: (805) 994-0177
                                Facsimile: (805) 994-0197
16                              Email : matt@loker.law
17
                                ATTORNEYS FOR PLAINTIFF
18

19

20

21

22

23

24

25

26

27

28
 1

 2                           CERTIFICATE OF SERVICE

 3       A copy of the foregoing Stipulated Protective Order has been filed on May
 4 4, 2021, through the Court’s electronic filing system. All parties may access the
   foregoing via the Court’s electronic filing system.
 5

 6                                                    s/Hans W. Lodge
                                                      Hans W. Lodge, Esq.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
